Citation Nr: 0639095	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for acne vulgaris and 
tinea versicolor, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for cluster headaches.

4.  Entitlement to service connection for residuals of a 
lower left leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to service connection for PTSD, social 
anxiety disorder, and a substance dependence problem.  The RO 
granted the veteran's claim seeking entitlement to an 
increased disability rating for service-connected acne 
vulgaris, tinea versicolor and assigned a 10 percent rating 
effective February 8, 2001.

This matter also arises from a January 2004 rating decision 
of the Atlanta, Georgia Regional Office of the Department of 
Veterans Affairs.  The RO denied the veteran's claims seeking 
entitlement to service connection for cluster headaches and 
residuals of a lower left leg injury.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In regard to his service-
connected skin conditions, the veteran has objected to the 
award of a 10 percent rating in his Notice of Disagreement 
and Appeal, and the matter remains before the Board for 
appellate review.

The veteran was scheduled for a Travel Board hearing in 
October 2005.  He was properly notified of the hearing, but 
did not appear on the assigned date, and he has not provided 
any explanation for his absence.  The Board will therefore 
treat his hearing request as withdrawn and proceed with its 
adjudication of his claims.  38 C.F.R. § 20.702(d).

The issues of entitlement to an increased rating for acne 
vulgaris and tinea versicolor and entitlement to service 
connection for a psychiatric disorder, to include PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not treated for a diagnosed headache 
disorder during service.

2.  The veteran was not treated for diagnosed residuals of a 
lower left leg injury during service; arthritis of the lower 
left leg, if any, did not manifest to a compensable degree 
within a year after service; and the competent medical 
evidence of record does not suggest a causal relationship 
between any current lower left leg disability and an injury 
in service.


CONCLUSIONS OF LAW

1.  Cluster headaches were not incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of a lower left leg injury were not incurred in 
service, nor may arthritis of the lower left leg, if any, be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claims, 
including that which he was to provide and that which VA 
would provide, in a May 2002 letter, prior to the initial 
decision on the claims in January 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

The four content requirements have also been satisfied.  The 
letter fulfilled the first content requirement by informing 
the veteran that to establish service connection for a 
disability, the evidence must show three things: (1) an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
evidence of current disability; a medical opinion showing an 
etiological relationship between the disability and military 
service; and sufficient identifying information about records 
the veteran believes are relevant to his claims, including VA 
and private medical treatment records, so that VA can obtain 
them.
 
Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain his 
service medical records and other military records if needed; 
that VA would obtain VA medical records and records from 
other Federal facilities; that VA would assist him in getting 
any relevant records from non-Federal sources which the 
veteran told VA about; and that it would provide him with a 
medical examination or get a medical opinion if VA decided 
that it was necessary to make a decision on his claims.

Finally, the fourth content requirement has been met.  
Although the notice letter provided to the veteran did not 
specifically tell him to provide any evidence in his 
possession that pertains to his claims, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to submit medical or other 
evidence relevant to his claims, and the RO told him, "It's 
still your responsibility to support your claim with 
appropriate evidence."

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical and personnel records, VA medical 
records, and private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  VA is not on notice of any 
evidence needed to decide the claims which has not been 
obtained.  A medical examination or opinion was not needed as 
the evidence of record does not establish the treatment of a 
diagnosed headache disorder or diagnosed residuals of a lower 
left leg injury in service, nor does the evidence of record 
suggest a causal relationship between the veteran's current 
disabilities and his military service, including any 
chronicity of symptomatology following service.  38 C.F.R. 
§ 3.159(c)(4).  As noted in the introduction to this 
decision, the veteran was afforded the opportunity to appear 
at a Travel Board hearing, but did not appear on the 
scheduled date.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.




Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be established on a presumptive basis by showing 
manifestation to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

I.  Entitlement to service connection for cluster headaches.

The veteran is seeking service connection for cluster 
headaches.  After a careful consideration of the record under 
the laws and regulations as set forth above, the Board finds 
the preponderance of the evidence weighs against granting his 
claim.

Service medical records are negative for any diagnosed 
headache disorder.  On entrance examination in August 1975, 
the veteran denied frequent or severe headaches, and his head 
and neurologic condition were clinically evaluated as normal.  
On separation examination in August 1979, the veteran did 
complain of frequent or severe headaches, but no headache 
disorder was noted, and his head and neurologic condition 
were clinically evaluated as normal.
 
In July 1994, the veteran was assessed by the Tulane 
University Headache Center and provided an impression of 
cluster headache syndrome.  He reported having headaches on a 
daily basis for the past month and recalled similar headaches 
four years prior.

In October 1997, the veteran contacted the Tulane University 
Medical Hospital by telephone to request an appointment for 
headaches.  The veteran reported a history of cluster 
headaches, but no headache problems for the previous three 
years.

In March and April 2002, the veteran sought treatment for 
headaches from the New Orleans VAMC.  Progress notes indicate 
he reported having no headaches for the past three to four 
years.  He was diagnosed with cluster headaches and provided 
medication.  No neurologic changes or deficits were found.

In a statement received June 2002, the veteran wrote that he 
began suffering severe headaches during service in 1978 and 
1979.  He would report to sick bay and receive aspirin; no 
headache tests were conducted.  The veteran described the 
headaches as sometimes lasting everyday for a month straight 
and of such severity that he couldn't work.

The Board first notes that the evidence does not establish a 
headache disorder being diagnosed in service.  While the 
veteran has asserted he sought treatment for headaches on 
multiple occasions in 1978 and 1979, his service medical 
records do not support such a contention.  In fact, the 
service records contain only one reference to headaches, when 
the veteran reported severe or frequent headaches at his 
separation examination in August 1979.  His head and 
neurologic condition were evaluated as normal, however, and 
the examiner did not provide any headache-related diagnosis.  
Pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part and vacated in 
part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).

The evidence of record clearly establishes that the veteran 
has a current diagnosis of cluster headaches, but none of the 
medical records indicate that the veteran's disorder began 
in, or is otherwise related to, his military service.  
Further, the evidence does not reflect a medical diagnosis of 
cluster headaches until July 1994, which is nearly 15 years 
after the veteran's discharge.  Even if the Board considers 
the condition as having its onset in 1990, as the veteran 
reported at his July 1994 assessment by the Tulane University 
Headache Center, that is still 11 years after service.  The 
gap in time is significant, and it weighs against the 
existence of a link between the veteran's disease and his 
time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Accordingly, based upon 
the lack of a diagnosed headache disorder in service and a 
gap of at least eleven years between service and the onset of 
cluster headaches, the Board finds that the preponderance of 
the evidence weighs against the veteran's service connection 
claim.
 
II.  Entitlement to service connection for residuals of a 
lower left leg injury.

The veteran is seeking service connection for residuals of a 
lower left leg injury.  After a careful consideration of the 
record under the laws and regulations as set forth above, the 
Board finds the preponderance of the evidence weighs against 
granting his claim.

On his entrance examination in August 1999, the veteran 
denied experiencing swollen or painful joints, a "trick" or 
locked knee, and any foot trouble.  His lower extremities 
were clinically evaluated as normal except for his feet due 
to pes planus.

In January 1977, the veteran sustained trauma to his 
posterior left lower leg from a 75 pound trolley block.  The 
examiner noted light abrasion on the ankle; moderate 
discoloration; moderate pain midway up the posterior leg.  
The veteran was able to walk with only a slight limp.  X-rays 
of the veteran's ankle revealed normal mineralization; no 
fractures or osseous abnormalities; well maintained joint 
spaces without ligamentous laxity; and no soft tissue 
swelling.  An impression of a normal ankle was provided.  The 
veteran was recommended for light or no duty for two days and 
prescribed bacitracin ointment for the abrasion.

In July 1978, the veteran complained of extreme left foot 
pain and that his foot could not bear weight.  The examiner 
noted tenderness, edema, and possible deformity.  A 
provisional diagnosis of rule out fracture was provided.  X-
rays were negative.

In August 1979, the veteran received a separation 
examination.  He denied swollen or painful joints, a 
"trick" or locked knee, and any foot trouble.  His lower 
extremities and feet were clinically evaluated as normal.

In April 2002, the veteran sought treatment for left leg 
numbness.  VAMC records indicate he reported intermittent 
numbness, usually after sitting or being in bed for prolonged 
periods; that the numbness lasts for 3 to 5 minutes; that it 
resolves when he massages or moves his leg; that he has 
experienced the numbness for two years; and that it has 
progressively worsened during that time.  The examiner found 
no clubbing, cyanosis, or edema; strong pedal pulses; no 
palpable mass in the popliteal fossa; normal deep tendon 
reflexes; intact light touch sensation; and normal foot and 
quad strength.  The veteran was provided an assessment of 
paresthesia/numbness of the left lower leg.  The examiner 
noted the numbness could be of vascular or neurologic origin; 
that there was no evidence of vascular impairment, but the 
veteran's history was more consistent with this; that there 
was no evidence of neurologic impairment; that the veteran 
should be scheduled for an electromyogram; that there could 
be a lesion at or slightly below the level of the knee; and 
that the veteran should determine and avoid offending 
positions.

In July 2002, the veteran received an annual physical 
examination at the Atlanta VAMC.  The veteran denied any 
history of pedal edema, chronic arthralgias, muscle weakness 
or pain, and paresthesias.  The examiner found no clubbing, 
cyanosis, or edema; pedal pulses 2+; normal muscle tone and 
strength 5/5; no joint erythema, swelling, increase in 
temperature or tenderness; no gross sensory or motor deficit; 
deep tendon reflexes +2 symmetrically; negative Babinski 
test; negative Rhomberg test; and cranial nerves II-XII 
intact.

The Board first notes that while the competent medical 
evidence of record establishes that the veteran suffered an 
injury to his lower left leg during service, no associated 
medical diagnosis was provided, and there is no indication of 
a resulting chronic condition in service.  In January 1977, 
the examiner found only a light abrasion on the veteran's 
left ankle, with some discoloration and pain.  X-rays were 
negative for any abnormalities, and the veteran was 
prescribed some antibiotic ointment and light duty for two 
days.  The Board finds this evidence to be supportive of an 
acute and transitory condition as opposed to a diagnosed 
chronic disorder.

Likewise, in July 1978, while the veteran complained of left 
foot pain, X-rays were again negative, and the veteran denied 
any joint, knee, or foot problems at his August 1979 
separation examination.  As noted above, pain alone, without 
a diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  The 
record does not establish arthritis of the lower left leg in 
service or within a year of separation to allow for service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The evidence of record also calls into question the existence 
of a current lower left leg disability.  See Degmetich, 104 
F.3d at 1332.  In April 2002, the veteran complained of 
numbness in his left lower leg for two years, and he was 
provided an assessment of paresthesia/numbness.  The 
examiner, however, found no abnormalities on physical 
evaluation and noted that there was no evidence of vascular 
or neurologic impairment.  Three months later, in July 2002, 
the veteran denied any history of paresthesias, along with 
any pedal edema, chronic arthralgias, and muscle weakness or 
pain.  Again, the examiner found no abnormalities on physical 
or neurologic evaluation.  Numbness of the leg is a symptom 
capable of lay observation, and the veteran is competent to 
testify to its presence and to its absence.  See Charles v. 
Principi, 16 Vet. App. 370, 274 (2002).  His denial of a 
history of paresthesia three months after he complained of 
having the condition for two years raises doubts as to the 
credibility of his statements and thus the diagnosis provided 
in April 2002.

Even if the Board were to assume, however, that the veteran 
does have a current paresthesia disability of the lower left 
leg, the evidence does not support a relationship between the 
disorder and his military service.  The April 2002 examiner 
did not provide an etiological opinion, but the record is 
devoid of evidence showing any chronic symptomatology 
following the veteran's discharge.  He was not diagnosed with 
paresthesia until approximately 23 years after his separation 
from military service.  The Board finds this gap in time to 
be significant, and it weighs against the existence of a link 
between the veteran's disease and his time in service.  Cf. 
Maxson, 230 F.3d at 1333.  Accordingly, based upon the lack 
of a diagnosed left lower leg disorder in service, the 
veteran's inconsistent statements regarding his current 
symptomatology, and a gap of 23 years between service and a 
diagnosis of paresthesia, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
service connection claim.

The Board acknowledges the veteran's assertions that his 
alleged disorders resulted from his military service.  As a 
layperson, however, he is not qualified to render a medical 
diagnosis or opinion as to causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  Accordingly, the 
Board affords no weight to his contentions.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, his claims are denied. 



ORDER

1.  Entitlement to service connection for cluster headaches 
is denied.

2.  Entitlement to service connection for residuals of a 
lower left leg injury is denied.


REMAND

The veteran is seeking entitlement to an increased rating for 
his service-connected acne vulgaris and tinea versicolor, 
currently evaluated as 10 percent disabling, and he is 
seeking entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).  
His claims require further development to ensure compliance 
with the notice and duty-to-assist provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159; 3.327 
(2006).

Pursuant to its duty to notify, VA must inform the veteran of 
the information or evidence necessary to substantiate his 
claim.  38 C.F.R. § 3.159(b).  In regard to the veteran's 
PTSD claim, the RO provided him with a VCAA notice letter in 
May 2001, prior to the initial adjudication of his claim in 
January 2002.  The letter addressed the basic requirements 
for service connection and included a questionnaire that 
addressed the specific evidentiary requirements for PTSD.  In 
March 2002, however, the VA regulation addressing service 
connection for PTSD, 38 C.F.R. § 3.304(f), was amended to 
specifically address the types of evidence relevant to a PTSD 
claim based upon an alleged in-service personal assault.  See 
Post-Traumatic Stress Disorder Claims Based on Personal 
Assault, 67 Fed. Reg. 10,330 (Mar. 7, 2002).

The veteran was not provided with a letter notifying him of 
the revised regulation.  Rather, the RO included the 
amendment in its December 2003 Statement of the Case (SOC), 
nearly two years after the veteran's March 2002 Notice of 
Disagreement (NOD).  It is not clear if the RO actually 
considered the new regulation in its readjudication.  
According to the SOC, service connection for PTSD was denied 
because the veteran's alleged personal assaults were not 
shown in the service medical records, an issue the amendment 
was specifically designed to address.  Further, in April 
2004, four months after the RO issued the SOC, it provided 
the veteran with a new VCAA notice letter that only included 
the basic service connection requirements for PTSD and failed 
to include the personal assault regulation.  Therefore, on 
remand, the veteran must be provided with a new notice letter 
that informs him of the evidentiary requirements for a PTSD 
claim contained in 38 C.F.R. § 3.304(f), including subsection 
(3) which pertains to personal assaults.  He should then be 
provided an opportunity to identify and submit any such 
evidence.
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date if his 
increased rating claim is granted, and he was not provided 
with notice of the evidence necessary to establish either an 
increased rating or an effective date if his service 
connection claim is granted.  On remand, the veteran must be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that informs him that a disability 
rating and effective date for the award of benefits will be 
assigned if service connection is awarded, and an effective 
date will be assigned if an increased rating is granted.  The 
notice should also include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

In addition to its duty-to-notify, VA must also assist a 
claimant in obtaining evidence to support his claim.  
38 C.F.R. § 3.159(c).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 C.F.R. § 3.159(c)(4).

The veteran was provided with a VA psychiatric examination in 
February 2003, but the Board finds it does not provide a 
sufficient basis on which to decide the veteran's claim.  The 
examiner provided diagnoses of schizoaffective disorder, 
alcohol dependence in early remission, and substance 
dependence in early remission (cocaine).  He did not provide 
an opinion as to the likelihood that these disorders are 
related to veteran's military service.  The examiner also 
failed to adequately acknowledge or attempt to reconcile his 
diagnoses with the substantial medical evidence of record 
involving the veteran's previous diagnoses of major 
depression, anxiety disorder, bipolar II disorder, and PTSD.  
There is no indication that any disorder-specific diagnostic 
tests were performed.  In regard to PTSD, the examiner did 
not discuss whether the veteran's alleged stressors would be 
sufficient under the Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV) to allow for a 
diagnosis.  The examiner briefly referenced New Orleans VAMC 
records that diagnosed the veteran with PTSD related to his 
alleged in-service assaults, but the examiner found those 
records did not provide much explanation as to 
symptomatology.  Upon review of the claims folder, however, 
the Board finds multiple VAMC progress notes discussing the 
veteran's symptomatology, including an April 2001 PTSD 
outpatient assessment which noted symptoms of re-
experiencing, numbing/avoidance, and hyperarousal.  
Therefore, the Board concludes that another examination 
should be conducted by an examiner who takes into account and 
addresses the documented medical history in this case.

The VA examiner also did not address whether the evidence of 
record, including the veteran's service medical records, 
indicate the presence of any behavioral changes that could be 
symptomatic of an in-service personal assault.  38 C.F.R. 
§ 3.304(f)(3).  While such an assessment is not required by 
regulation, the Board finds it would be helpful in this case 
as the claims folder currently contains little evidence 
outside of service records that would verify whether the 
alleged personal assaults occurred.

Accordingly, on remand, the veteran must be scheduled for a 
new VA psychiatric examination that will assess the presence 
and nature of any current psychiatric disorders, including 
PTSD, in accordance with DSM-IV criteria.  The examiner must 
be provided with the claims folder and indicate the folder 
was reviewed in conjunction with the examination.  The 
examination report should include a discussion of the 
veteran's previously diagnosed mental conditions in relation 
to any diagnoses the examiner makes regarding current 
disorders.  The examiner should provide a medical opinion as 
to whether the evidence of record indicates any behavioral 
changes, particularly during the veteran's service, that 
could be symptomatic of an in-service personal assault.  If 
the examiner diagnoses the veteran with any current 
psychiatric disorders, medical opinions must be provided as 
to the likelihood that these disorders are related to the 
veteran's military service.  If the veteran's symptoms 
indicate the presence of an alcohol or other substance abuse 
disorder, the examiner should also provide an opinion as to 
the likelihood that the substance abuse is a result of other 
diagnosed conditions.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110 does not 
preclude a veteran from receiving compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability).

The veteran should be given an opportunity to identify any 
additional mental health treatment received since February 
2003, the date of the most recent medical evidence of record.

The Board finds the veteran should also be scheduled for a 
new VA dermatologic examination.  The veteran received a VA 
dermatologic examination in February 2003.  While no active 
manifestations of tinea versicolor or acne vulgaris were 
found, the examiner did note that the veteran's acne was 
seasonal in nature, appearing in the spring and summer.  When 
a veteran's condition undergoes periods of remission and 
recurrence, VA must provide a medical examination during the 
period of recurrence in order to provide a proper disability 
rating.  See Ardison v. Brown, 6 Vet. App. 405, 406 (1994).  
On remand, the new examination should be scheduled in 
relation to the seasonal nature of the veteran's acne.

The United State Court of Appeals for Veterans Claims (Court) 
has held that separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
see also Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006) 
("If an injury or disease manifests with two different 
disabilities, then two separate ratings should be awarded." 
(citing Esteban, 6 Vet. App. at 261)).  In this case, the 
veteran has been assigned a single disability rating for his 
tinea versicolor and acne vulgaris under Diagnostic Code (DC) 
7813 for dermatophytosis.  38 C.F.R. § 3.4118.  The Board 
notes that the criteria for rating skin disorders were 
revised effective August 30, 2002 (during the instant appeal 
period).  Under the revised regulations, a separate rating 
may be awarded for acne under DC 7828.  Both disorders may 
also be rated under the diagnostic codes for scarring (7801-
7805) or for facial disfigurement (7800), depending upon 
predominant symptomatology.  Id.  While scarring was not 
noted in the February 2003 examination report, color 
photographs taken during the examination appear to show 
scarring on the veteran's face and leg.  If such scarring is 
the result of the veteran's skin disorders, he may be 
entitled to separate or higher disability ratings.

Accordingly, on remand, the veteran must be scheduled for a 
new VA dermatologic examination that will assess the current 
nature and severity of his service connected skin disorders.  
The examination must be scheduled in relation to the seasonal 
manifestations of the veteran's acne vulgaris.  The examiner 
must be provided with the claims folder and indicate the 
folder was reviewed in conjunction with the examination.  The 
examination should address the following: the current 
existence, location, and extent of any ulceration, 
exfoliation, crusting, systemic or nervous manifestations, 
exudation, itching, or lesions; the areas of the veteran's 
body currently affected by acne, if any; the percent to which 
his face and neck are affected by acne, if at all; and 
whether the acne is superficial (comedones, papules, 
pustules, superficial cysts) or deep (deep inflamed nodules 
and pus-filled cysts);  the area of the veteran's body 
currently affected by tinea versicolor, if any; the percent 
to which his entire body is affected by the disorder, if at 
all; the percent to which exposed areas of the body are 
affected, if at all; and the duration of any systemic therapy 
such as corticosteroids or other immunosuppressive drugs, or 
topical therapy, during the past 12 month period.  

If the veteran exhibits any scarring, the examiner should 
provide a medical opinion as to the likelihood that it is the 
result of either the veteran's tinea versicolor or acne 
vulgaris (past or present).  The examiner should then provide 
an assessment of the scarring, including: the locations of 
scarring on the body; the measurements of distinct scars or 
areas of scarring; whether the scars are painful on 
examination, poorly nourished, unstable, adherent to 
underlying tissue, associated with underlying soft tissue 
damage, or cause limitation of motion; whether there is any 
visible or palpable tissue loss or gross distortion or 
asymmetry of body features or paired set of features; whether 
the surface contour of a scar is elevated or depressed on 
palpation; and the measured areas of: any hypo- or hyper-
pigmentation of the skin; any abnormal skin texture; any 
missing underlying soft tissue; and any indurated and 
inflexible skin.

The veteran should be afforded an opportunity to identify any 
relevant treatment received for his skin disorders since 
February 2003, the date of the most recent medical evidence 
of record.  Appropriate action must be taken to obtain the 
identified records.

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
substantiating his claims, and the Board encourages him to 
take full advantage of this opportunity.

Accordingly, the case is REMANDED for the following action:

1. The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair adjudication 
of this case as required by recent Court 
decisions and any updated agency protocol.  
In particular, the veteran must be sent a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
provides:

(a)  notice of the evidentiary 
requirements to establish service 
connection for PTSD as outlined in 
38 C.F.R. § 3.304(f), including the 
specific types of evidence relevant to 
a claim based on personal assault 
addressed in 38 C.F.R. § 3.304(f)(3).  
Subsection (3) provides as follows:
[E]vidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence 
of behavior changes following the claimed 
assault is one type of relevant evidence that 
may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible supporting 
evidence of the stressor and allowing him or 
her the opportunity to furnish this type of 
evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or 
mental health professional for an opinion as 
to whether it indicates that a personal 
assault occurred.

(b) an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The notice should also address the 
division of responsibilities between VA 
and the veteran for obtaining evidence, 
and it should request that the veteran 
submit "any" evidence in his possession 
that is relevant to his claims.

2.  The veteran should be afforded an 
opportunity to identify any corroborative 
evidence regarding his alleged PTSD 
stressors and to identify any additional 
mental health treatment received since 
February 2003, the date of the most recent 
medical evidence of record.  Appropriate 
action must be taken to obtain the 
identified records.

3.  The veteran should be afforded an 
opportunity to identify any relevant 
treatment received for his skin disorders 
since February 2003, the date of the most 
recent medical evidence of record.  
Appropriate action must be taken to obtain 
the identified records.

4.  After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA psychiatric examination 
to assess the presence, nature, and 
etiology of any current psychiatric 
disorders, including PTSD, in accordance 
with DSM-IV criteria.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any testing deemed appropriate 
by the examiner should be conducted, 
including PTSD specific diagnostic tests.  
A complete rationale should be provided 
for any opinion expressed.

The examiner should provide a medical 
opinion as to whether the evidence of 
record, particularly evidence 
contemporaneous with the veteran's 
service, indicates any behavioral changes 
that could be symptomatic of a personal 
assault during service.

The examiner should include a discussion 
of the veteran's previously diagnosed 
mental conditions, including major 
depression, anxiety disorder, bipolar II 
disorder, and PTSD, in relation to any 
diagnoses of current psychiatric 
disability.
 
If the veteran's current symptomatology is 
indicative of PTSD, the examiner should 
state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the disorder is the 
result of his exposure to his alleged 
stressors, as opposed to being due to some 
other factor or factors.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

If the veteran's current symptomatology is 
indicative of other psychiatric disorders, 
the examiner should state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the disorder(s) resulted from his military 
service, including the occurrence of his 
alleged PTSD stressors.

If the veteran's symptoms indicate the 
presence of an alcohol or other substance 
abuse disorder, the examiner should also 
provide an opinion as to the likelihood 
that the substance abuse is the result of 
any other diagnosed condition.

5.  After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA dermatologic 
examination to assess current nature and 
severity of his service-connected tinea 
versicolor and acne vulgaris.

The examination should be scheduled in 
relation to the reported seasonal nature 
of the veteran's acne, so he can be 
examined during a manifestation of the 
disorder.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
should be conducted.  A complete rationale 
should be provided for any opinion 
expressed.

The findings of the examiner should 
discuss symptomatology and include the 
following:

a.  the current existence, location, 
and extent of any ulceration, 
exfoliation, crusting, systemic or 
nervous manifestations, exudation, 
itching, or lesions.

b.  the areas of the veteran's body 
currently affected by acne, if any; the 
percent to which his face and neck are 
affected by acne, if at all; and 
whether the acne is superficial 
(comedones, papules, pustules, 
superficial cysts) or deep (deep 
inflamed nodules and pus-filled cysts).

c.  the area of the veteran's body 
currently affected by tinea versicolor, 
if any; the percent to which his entire 
body is affected by the disorder, if at 
all; the percent to which exposed areas 
of the body are affected, if at all; 
and the duration of any systemic 
therapy such as corticosteroids or 
other immunosuppessive drugs, or 
topical therapy, during the past 12 
month period.

d.  if the veteran exhibits any 
scarring, the examiner should provide a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely 
as not) that the scarring is the result 
of either the veteran's tinea 
versicolor or acne (past or present).  
The examiner should then provide an 
assessment of the scarring, including:

(1)  the locations of scarring on 
the body;

(2)  the measurements of distinct 
scars or areas of scarring;

(3)  whether the scars are painful 
on examination, poorly nourished, 
unstable, adherent to underlying 
tissue, associated with underlying 
soft tissue damage, or cause 
limitation of motion;

(4)  whether there is any visible 
or palpable tissue loss or gross 
distortion or asymmetry of body 
features or paired set of 
features;

(5) whether the surface contour of 
a scar is elevated or depressed on 
palpation;

(6)  the measured areas of: any 
hypo- or hyper-pigmentation of the 
skin; any abnormal skin texture; 
any missing underlying soft 
tissue; and any indurated and 
inflexible skin.

6.  The claims folder should be reviewed 
to ensure that the foregoing requested 
development has been completed.  In 
particular, the examination reports must 
be looked at to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claim for 
an increased rating for his service-
connected acne vulgaris and tinea 
versicolor, currently evaluated as 10 
percent disabling, and his claim for 
service connection for a psychiatric 
condition, to include post-traumatic 
stress disorder (PTSD), should be 
readjudicated.
 
In formulating its decisions, the AMC 
should take into account the holding of 
the Court in Esteban v. Brown, 6 Vet. App. 
259 (1994), that separate disability 
ratings may be assigned for distinct 
disabilities resulting from the same 
injury so long as the symptomatology for 
one condition is not "duplicative of or 
overlapping with the symptomatology" of 
the other condition.

The veteran's claim for an increased 
rating for his skin disorders should be 
reviewed under both the old and revised 
schedular criteria for evaluating skin 
conditions that were in effect both prior 
to and after August 30, 2002.

The readjudication of the veteran's claim 
for service connection for a psychiatric 
condition, to include PTSD, should take 
into account the revised evidentiary 
requirements for PTSD claims involving 
alleged in-service personal assaults.  
38 C.F.R. § 3.304(f)(3).

If the claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


